IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PHILLIP SCHULTZ,                        : No. 573 EAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.